Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 29, 2009                                                                                                   Marilyn Kelly,
                                                                                                                    Chief Justice

  138258                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  138261                                                                                                Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway,
                                                                                                                         Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 138258
                                                                    COA: 278531
                                                                    Jackson CC: 06-003884-FH
  STEVEN EDWARD FLICK,
             Defendant-Appellant.
  ______________________________________
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 138261
                                                                    COA: 277925
                                                                    Jackson CC: 06-004536-FH
  DOUGLAS BRENT LAZARUS,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the applications for leave to appeal the December 23, 2008
  judgment of the Court of Appeals are considered, and they are GRANTED. The parties
  shall address: (1) whether intentionally accessing and viewing child sexually abusive
  material on the Internet constitutes “knowing possession” of such material under MCL
  750.145c(4); and (2) whether the presence of automatically created “temporary internet
  files” on a computer hard drive may amount to “knowing possession” of child sexually
  abusive material or may be circumstantial evidence that defendant “knowingly
  possessed” such material in the past.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issue presented in this case may move the Court for
  permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 29, 2009                        _________________________________________
           l0526                                                               Clerk